[Cite as Portage Roofing, Inc. v. Mike Coates, Constr. Co., Inc., 2017-Ohio-7560.]

                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

PORTAGE ROOFING, INC.                                   )
                                                        )
      Plaintiff-Appellant                               )
                                                        )
vs.                                                     )            CASE NO. 15 MA 0175
                                                        )
MIKE COATES CONSTRUCTION CO.,                           )                  OPINION
INC., ET AL.                                            )                   AND
                                                        )              JUDGMENT ENTRY
      Defendants-Appellees                              )
                                                        )

CHARACTER OF PROCEEDINGS:                               Motion for Reconsideration

JUDGMENT:                                               Denied

APPEARANCES:
For Portage Roofing, Inc.                               Attorney Dean Hoover
- Appellant                                             Hudson Station, Suite 3
                                                        5 Atterbury Blvd.
                                                        Hudson, Ohio 44236


For Mike Coates Construction Co.,                       Attorney Richard Goddard
Inc., Et. Al. - Appellees                               Calfee, Halter & Griswold LLP
                                                        The Calfee Building
                                                        1405 East Sixth Street
                                                        Cleveland, OH 44114



JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                        Dated: September 7, 2017
[Cite as Portage Roofing, Inc. v. Mike Coates, Constr. Co., Inc., 2017-Ohio-7560.]

PER CURIAM.

        {¶1}     Plaintiff-Appellant, Portage Roofing, Inc., filed an application for
reconsideration of Portage Roofing, Inc. v. Coates Construction, Inc., 7th Dist. No. 15
MA 0175, 2017–Ohio–5710.
        {¶2}     "The test generally applied upon the filing of a motion for
reconsideration in the court of appeals is whether the motion calls to the attention of
the court an obvious error in its decision, or raises an issue for consideration that was
either not considered at all or was not fully considered by the court when it should
have been." Columbus v. Hodge, 37 Ohio App. 3d 68, 523 N.E.2d 515 (1987),
paragraph one of the syllabus.
        {¶3}     The purpose of reconsideration is not to reargue one's appeal based on
dissatisfaction with the logic used and conclusions reached by an appellate court.
Victory White Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. No. 04 MA 0245, 2005–
Ohio–3828, ¶ 2. "An application for reconsideration may not be filed simply on the
basis that a party disagrees with the prior appellate court decision." Hampton v.
Ahmed, 7th Dist. No. 02 BE 0066, 2005–Ohio–1766, ¶ 16 (internal citation omitted).
        {¶4}     On reconsideration, Portage reiterates the same argument it made on
direct appeal: that the jurisdictional priority rule precludes the Mahoning County court
from exercising jurisdiction over Coates' claims. This is merely a disagreement with
the decision reached by this Court. Portage does not call to our attention an obvious
error in our opinon.
        {¶5}     Portage's arguments regarding the jurisdictional priority rule were fully
considered by this Court prior to ruling on the matter. The motion for reconsideration
                                                                            -2-


does not call to the attention of this Court an obvious error. Accordingly, Portage's
motion for reconsideration is denied.


DeGenaro, J., concurs.

Donofrio, J., concurs.

Robb, P. J., concurs.